Citation Nr: 1741622	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-28 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a disability manifested by numbness in the bilateral lower extremities, to include as secondary to a low back disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by a Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2016, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  During this hearing, the undersigned agreed to hold the record open for 30 days to allow the Veteran to submit relevant medical records, which he did in this prescribed time period.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current low back impairment and related lower extremity radicular symptoms (referred to by the Veteran as numbness in his toes) are related to a back injury he sustained while lifting heavy wooden boxes of ammunition (weighing between 30 and 50 pounds) during his initial training period of active duty.  However, his service treatment records do not reflect any related back treatment, as he reports that he self-treated his back symptoms at that time, as he feared reporting his injury would result in him having to restart his entire training program after he completed any required back treatment.  Further, he asserts that at his young age of 19, he did not understand the gravity of his injury, the need for treatment, or the potential chronic disability that could result.  

The Veteran further reports that in approximately 1972, soon after service, he reinjured his back while lifting another heavy object, after which he sought chiropractic treatment, and that he has received intermittent chiropractic treatment commensurate with his flare-ups of back pain over the many years since service.  However, as his first two treating chiropractors are now deceased, records of their treatment are unavailable, but the Veteran has submitted treatment from his current treating chiropractor, which spans from 2002-2014.  

As these treatment records do not include a specific diagnosis pertaining to the Veteran's back impairment, the Board finds that a VA examination is required to determine the nature of this claimed disability, as well as the nature of any related disabilities resulting in numbness of his lower extremities.  Further, a medical opinion is required to determine the potential relationship between the Veteran's current back disability and his in-service back injury (which he is competent to report experiencing).  

Additionally, as the submitted chiropractic records reflect that the Veteran's report that he would obtain a back x-ray through his treating physician, efforts should be made to obtain any such relevant, outstanding radiological or other treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran either submit any outstanding, relevant back treatment records (such as the back x-rays his chiropractor noted the Veteran would obtain from his physician) or submit completed release forms to allow VA to request these records on his behalf.

2.  Schedule the Veteran for a VA examination to determine the nature of his current back impairment and whether the Veteran has any related radiculopathy of his lower extremities.  

After reviewing the Veteran's claims file, eliciting a history of his low back and bilateral lower extremity symptoms, and conducting a relevant clinical examination, the examiner is asked to identify the current nature of the Veteran's disabilities manifesting in back pain and toe numbness.  

The examiner is further asked to opine as to whether it is at least as likely as not (50 percent or higher probability) that any current low back or lower extremity disabilities had their onset in or are otherwise related to service.  

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the Veteran's reported in-service back injury incurred in 1969 during his initial period of training while lifting heavy wooden boxes of ammunition.  For the purposes of this opinion, the examiner must consider this reported injury as fact.  The examiner is further advised that the Veteran sought periodic chiropractic care from approximately 1972 onward, although records from his first two chiropractors are unavailable, as both are now deceased.  

The examiner is further asked to opine whether it is at least as likely as not (50 percent or higher probability) that any current disability manifested by bilateral lower extremity numbness is caused or aggravated by any currently-identified low back disability.  

The examiner is advised that the term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.  If aggravation is found, the examiner is asked to identify the baseline level of severity prior to the superimposed aggravation, if possible.  

A complete rationale must be provided for all opinions expressed.  

3.  Finally, readjudicate the Veteran's service connection claims for low back and lower extremity disabilities.  If the benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

